10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-cv-01022-RAJ Documenti Filed 07/01/20

Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ANNETTE STOCKWELL and LAWRENCE
STOCKWELL, husband and wife and the
marital community composed thereof,

Plaintiffs,
VS.

SAFEWAY, INC., a non-governmental
corporation d/b/a SAFEWAY STORE #792,
ALBERTSONS COMPANIES, LLC, a foreign
limited liability company, ALBERTSONS
COMPANYS, INC., a non-governmental
corporation, CERBERUS CAPITAL
MANAGEMENT, LP, a non-governmental
limited partnership, and DOES 1-5,

 

 

 

Defendants.
TO: CLERK, U.S. DISTRICT
WASHINGTON, AT SEATTLE;
AND TO:

No.

DEFENDANTS’ NOTICE OF REMOVAL
OF ACTION PURSUANT TO 28 U.S.C.8§
1332, 1441 AND 1446

(REMOVED FROM KING COUNTY
SUPERIOR COURT CAUSE NO. 20-2-
09638-5 KNT)

COURT, WESTERN DISTRICT OF

PLAINTIFFS AND PLAINTIFFS’ COUNSEL OF RECORD.

Defendants’ hereby remove to this Court the state court action described below on the

grounds stated herein, and as supported by the Declaration of Kimberly A. Reppart and the exhibits

DEFENDANTS' NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 —

PAGE 1
CAUSE NO.

2691851 / 824.0079

FORSBERG & UMLAUF, P.S.
ATTORNEYS AT LAW
901 FIFTH AVENUE e SUITE 1400
SEATTLE, WASHINGTON 98164
(206) 689-8500 ¢ (206) 689-8501 FAX

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-cv-01022-RAJ Document1 Filed 07/01/20 Page 2 of 6

attached thereto.
I. INTRODUCTION & STATEMENT OF FACTS

On June 4, 2020, Plaintiffs commenced a lawsuit in King County Superior Court entitled
Annette Stockwell and Lawrence Stockwell v. Safeway, Inc. et al. Plaintiffs served Alberstons
Companies, Inc. with the Summons and Complaint on June 10, 2020. Declaration of Kimberly A.
Reppart, Ex. 1.

This Notice of Removal is timely under 28 U.S.C. § 1446(b)(1) because it is being filed
“...within thirty days after receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based...”
28 U.S.C. § 1446(b)(1). Plaintiff's counsel served defendant Safeway Inc.’s third party claims
administrator with a demand claiming more than $75,000 in damages in March, 2020. Reppart
Decl., Ex. 4.

Safeway Inc. is the only properly named Defendant (reserving all defenses as to service of
process and personal jurisdiction). Safeway Inc. is a Delaware corporation with headquarters
located in Pleasanton, California. Reppart Decl., Ex. 5. Safeway Inc. is a wholly-owned subsidiary
of Albertson’s Holdings LLC. Defendant Albertsons Companies, LLC is a Delaware limited
liability company with headquarters in Boise, Idaho. Reppart Decl. at Ex. 6. Defendant Albertsons
Companies, Inc. is a Delaware corporation not registered in Washington State. Reppart Decl. at P
2, Ex. 2. Cerberus Capital Management has not been served.

It is Defendants’ position that Safeway Inc. is the only properly named Defendant

(reserving all defenses as to service of process and personal jurisdiction).

Hf
//
. ee ; FORSBERG & UMLAUF, P.S.
DEFENDANTS' NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 — ATTORNEYS AT LAW
PAGE 2 901 FIFTH AVENUE « SUITE 1400
CAUSE NO. SEATTLE, WASHINGTON 98164

(206) 689-8500 ¢ (206) 689-8501 FAX

 

2691851 / 824.0079
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

 

Case 2:20-cv-01022-RAJ Document1 Filed 07/01/20 Page 3 of 6

II. BASES FOR REMOVAL

A. There is Complete Diversity of Citizenship under 28 USC § 1332.

This Court has subject matter jurisdiction over this civil action pursuant to 28 U.S.C. §
1332(a)(1), and is one which can be removed to this Court by defendant pursuant to 28 U.S.C. §
1441(b) in that it is a civil action between citizens of different states and the amount in controversy
exceeds the sum of $75,000, exclusive of interest and costs.

The plaintiffs are residents of Washington State. Ex. 7. Defendant Safeway Inc. is a
Delaware corporation with headquarters located in Pleasanton, California. Ex. 5. Defendant
Albertsons Companies, LLC is a Delaware limited liability company with headquarters in Boise,
Idaho. Ex. 6. Defendant Albertsons Companies, Inc. is a Delaware corporation not registered in
Washington State. Ex. 2. Removal of the plaintiffs’ action to this Court is proper because there
is complete diversity of citizenship of the parties pursuant to 28 U.S.C. § 1332, and there was
complete diversity at the time plaintiffs’ lawsuit was served.

B. The Amount in Controversy Exceeds the Jurisdictional Minimum.

Plaintiffs counsel served defendant Safeway Inc.’s third party claims administrator with a
demand claiming more than $75,000 in damages in March, 2020. Reppart Decl., Ex. 4.

C. This Notice of Removal is Timely Under 28 USC § 1446(b).

This Notice of Removal is timely under 28 U.S.C. § 1446(b)(1) because it is being filed
“,. within thirty days after receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based...”

28 U.S.C. § 1446(b)(1).

//
if
. . FORSBERG & UMLAUF, P.S.
DEFENDANTS' NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 — ATTORNEYS AT LAW
PAGE 3 901 FIFTH AVENUE « SUITE 1400
CAUSE NO. SEATTLE, WASHINGTON 98164

(206) 689-8500 ¢ (206) 689-8501 FAX

 

2691851 / 824.0079
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-cv-01022-RAJ Document1 Filed 07/01/20 Page 4 of 6

D. This Notice of Removal Complies with the Applicable Local Rules, and
Venue Is Proper in the Western District of Washington under 28 U.S.C. §

128(b).

This Notice of Removal complies with all applicable Federal Rules of Civil Procedure and
Local Rules. Defendant has attached to the Declaration of Kimberly Reppart, filed in support of
this Notice, copies of all process, pleadings, and orders served upon it in the state court action, as
required by 28 U.S.C. § 1446. Venue is proper in this District pursuant to 28 U.S.C. §§ 128(b)
and 1391, because this District encompasses King County, the county listed in the state court
complaint served on Defendants.

Defendants are serving plaintiffs with copies of this Notice of Removal and the supporting

Declaration of Kimberly Reppart (with exhibits).

I. CONCLUSION
Plaintiffs’ civil action, originally venued in King County Superior Court for the State of
Washington, may be removed pursuant to 28 U.S.C. 1441 and 1446 to the United States District

Court for the Western District of Washington at Seattle.

VY
Dated this day of June, 2020.

FORSBERG & UMLAUF, P.S.

om fly (VE-

Kimberly A/Reppart, WSBA #30643
901 Fifth Avenue, Suite 1400
Seattle, Washington 98164-2050
Telephone: (206) 689-8500

Email: kreppart@foum.law

Attorneys for Defendant Safeway, Inc.

FORSBERG & UMLAUF, P.S.

DEFENDANTS' NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 — ATTORNEYS AT LAW
PAGE 4 901 FIFTH AVENUE e SUITE 1400
CAUSE NO. SEATTLE, WASHINGTON 98164

(206) 689-8500 # (206) 689-8501 FAX

 

2691851 / 824.0079
10

11

12

13

14

15

16

17

18

19

20

21

ae

23

 

Case 2:20-cv-01022-RAJ Document1 Filed 07/01/20 Page 5 of 6

FORSBERG & UMLAUF, P:S.
By: HK,

Seattle, Washington 98164-2050
Telephone: (206) 689-8500

Email: aormsby@foum.law

Attorneys for Defendant Safeway, Inc.

  

FORSBERG & UMLAUF, P.S.

DEFENDANTS' NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 — APOBNEYS AT LAW

PAGE 5
CAUSE NO.

2691851 / 824.0

901 FIFTH AVENUE e SUITE 1400
SEATTLE, WASHINGTON 98164
(206) 689-8500 (206) 689-8501 FAX
079

 
10

11

(2

13

14

15

16

17

18

19

20

21

22

22

 

Case 2:20-cv-01022-RAJ Document1 Filed 07/01/20 Page 6 of 6

CERTIFICATE OF SERVICE

The undersigned certifies under the penalty of perjury under the laws of the State of
Washington that I am now and at all times herein mentioned, a citizen of the United States, a
resident of the State of Washington, over the age of eighteen years, not a party to or interested in

the above-entitled action, and competent to be a witness herein.
On the date given below I caused to be served the foregoing DEFENDANTS' NOTICE

OF REMOVAL OF ACTION on the following individuals in the manner indicated:

Mr. John J. Polito

Law Offices of John J. Polito, PLLC
9 Lake Bellevue Dr., Suite 200
Bellevue, WA 98005

(X) Via ECF

(X) Via Email

a

,
SIGNED this / o—tay of July, 2020, at Seattle, Washington.

f

J ff.
Lif

ShawyG, Menning Fa

FORSBERG & UMLAUF, P.S.

DEFENDANTS! NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 — ATTORNEYS AT LAW
PAGE 6 901 FIFTH AVENUE e SUITE 1400
CAUSE NO. SEATTLE, WASHINGTON 98164

(206) 689-8500 © (206) 689-8501 FAX
2691851 / 824.0079

 
